 


 HR 1002 ENR: Debarment Enforcement of Bad Actor Registrants Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1002 
 
AN ACT 
To amend the Controlled Substances Act to authorize the debarment of certain registrants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Debarment Enforcement of Bad Actor Registrants Act of 2021 or the DEBAR Act of 2021. 2.Debarment of certain registrantsSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended by adding at the end the following: 
 
(h)The Attorney General may issue an order to prohibit, conditionally or unconditionally, and permanently or for such period as the Attorney General may determine, any person from being registered under this title to manufacture, distribute, or dispense a controlled substance or a list I chemical, if the Attorney General finds that— (1)such person meets or has met any of the conditions for suspension or revocation of registration under subsection (a); and 
(2)such person has a history of prior suspensions or revocations of registration.. 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
